Citation Nr: 1415859	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a left foot condition. 

3.  Entitlement to service connection for a right leg condition. 

4.  Entitlement to service connection for a right foot condition. 

5.  Entitlement to service connection for otitis media of the left ear. 

6.  Entitlement to service connection for otitis media of the right ear. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for gastrointestinal condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to December 1962 and March 1965 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system reveals no additional records pertinent to the issues on appeal. 

In a March 2014 the Veteran filed a statement about his aid and attendance.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's claims file he was scheduled for a Travel Board hearing on August 28, 2013, to be conducted at the Waco RO.  On August 5, 2013, the RO received the Veteran's request to have his hearing rescheduled because he was in the hospital due to a stroke.  It does not appear that the Veteran was ever rescheduled for a hearing or withdrew his request for a hearing before the Board.  Since Travel Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

